Citation Nr: 1620263	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  15-30 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran & M.C.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel






INTRODUCTION

The appellant is a Veteran who had recognized military service (including guerrilla service) in the Philippines from March 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which, in pertinent part, denied service connection for bilateral hearing loss.  

In February 2016, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, and has been scheduled twice for a VA audiological evaluation in this matter.  After the first appointment in January 2015, which he missed, the Veteran requested that he be scheduled for another VA audiological evaluation.  See, e.g., April 2015 notice of disagreement.  

The Veteran was rescheduled for a VA audiological evaluation in June 2015, which he also missed.  In various statements, the Veteran has indicated he did not receive notice of that appointment and has again requested a new VA audiological evaluation.  See, e.g., September 2015 VA Form 9, substantive appeal; and December 2015 statements from the Veteran.  At the February 2016 Travel Board hearing, the Veteran also testified that he missed his VA audiological evaluation appointments because he was sick with a "heart condition" and even bedridden for three months.  

Although the Board recognizes that the Veteran has been twice afforded an opportunity to report for a VA audiological evaluation, it also finds that he has provided sufficient cause to reschedule the examination.  Significantly, the Veteran has expressed his willingness to report for a VA audiological evaluation.  Therefore, the Board will remand the Veteran's claim for service connection for bilateral hearing loss to schedule him for another VA examination.  The Veteran is reminded, however, that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring that duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Arrange for the Veteran to be afforded a VA audiological evaluation to determine the likely etiology of his bilateral hearing loss.  The examiner should examine the Veteran, review his claims file, and provide an opinion responding to the following:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran has a bilateral hearing loss disability that is related to his service, and specifically to his exposure to noise trauma therein?

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

